Shaw, C. J.
The only question in this case is upon the effect of the former decree. It is a fundamental rule in the administration of justice, that a question once litigated and determined between the parties, in a court of competent jurisdiction, is to be considered as at rest. But if a court does not take jurisdiction of a suit in equity, but dismisses the bill, because the plaintiff has an adequate remedy at law, or for want of prosecution, or otherwise, for some cause not embracing an adjudication on the merits, such dismissal is not a bar. There is nothing to indicate the grounds of dismissal in this case, except the fact of dismissal, after an appearance for the defendants. But the authorities, both in England and in this country, are decisive, that a general entry of “ bill dismissed,” with no words of qualification, such as “ dismissed without prejudice,” or “ without prejudice to an action at law,” or the like, is conclusively presumed to be upon the merits, and is a final determination of the controversy. Bigelow v. Winsor, ante, 301.

Judgment for the defendants.